Title: To George Washington from George Clinton, 13 April 1783
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Poughkeepsie April 13th 1783
                        
                        Supposing all possible expedition, it will be a very considerable length of Time before the Dispatches
                            forwarded by Sir Guy Carlton to Genl Haldiman, & which passed through this Place yesterday Evening, announcing
                            Peace and directing Hostilities to cease can arrive at Quebec and be communicated from thence to the British western Posts
                            and much Mischief may be committed in the interim. I would therefore beg leave to suggest to your Excellency whether it
                            would not be advisable to inform Sir Guy Carlton of the late Hostility committed by the Savages at Wioming with an Offer
                            of the necessary Means for his making such Communications as may be conceived necessary for the immediate Safety of our
                            frontiers across the Country to Oswego and their other western Posts. The frontier Settlements were never in a more
                            defenceless Situation. The Idea of Peace has thrown them off their Guard and I fear will prevent even that Degree of
                            Exertion which may be necessary for their Safety against the smallest Parties. My Anxiety for them is therefore
                            proportionably increased and I flatter myself will apologize for the Liberty I now take. I have the Honor to be with great
                            Respect & Esteem Your Excellency’s most Obedient Servant
                        
                            Geo: Clinton
                        
                    